Title: From John Quincy Adams to Abigail Smith Adams, 18 February 1813
From: Adams, John Quincy
To: Adams, Abigail Smith



N. 42.
St: Petersburg 18. February 1813.

As I shall probably not have an opportunity of dispatching letters for America, after that of which I now avail myself, at least before the expiration of the present Month, and as I am unwilling to break through the rule which I prescribed to myself of writing to you, at least once every Month, I sit down to repeat to you, what only three days since, I wrote to my father, namely, that I have not seen the hand-writing of any one of my friends at Quincy, dated later than last April—I have however written to them, and had occasions to forward my letters to them as often, as I did before the new Wars. As yet, I have heard of no new obstacles to the passage of Americans, most of whom that have gone from this Country since last Summer, have taken their course homeward by the way of England; but as the British Government grows more inveterate as the War advances, I perceive by one of the last English Newspapers received here, that they have now prohibited the embarkation of any person from their Island to America, without a special licence.—And I hear that they are taking other measures of rigour with the Americans captured by them since the War commenced—The Regent has also issued a Manifesto in answer to that of our Committee of Congress, which recommended the Declaration of War, but I have not yet seen it.
The War against the United States, appears to be now approved and supported by all parties in England; for the original Opposition to the present Administration, very weakly and very unjustly pledged themselves, to join Ministers upon this point of their policy, if the Revocation of the Orders in Council should not satisfy the Americans—And now, the Ministers and their friends hold them to their word—Some of their Parliamentary leaders are as wrong–headed, and stiff-necked in support of the Press-gang as the Ministry themselves, and the others dare not avow the disposition to compromize this point, because John Bull among his whimsies has taken it into his head that his Trident is at stake upon the question, and they think he will look with an evil–eye upon any one who advises him to abandon it—Cobbett is the only politician among them who has boldly and explicitly told his Nation that they never can have a solid Peace with America, while they practice Impressment on board of American Vessels at Sea—But Cobbett is out of favour with all parties, and since he began to speak the language of truth, and justice, and humanity, has lost all credit with his Countrymen—As to the fragments struck off from the Ministry, by their internal collisions, such as Wellesley and Canning, who form what was once called in America a Quid party, they are among the bitterest of our Enemies, and having been themselves the principal Causes of the War, very consistently say that nothing can be more just than a War with America now—But they are not at all satisfied with the conduct of the War—The Wellesley, Gazette (the Times) abuses the Ministry for not having blown the American Navy to atoms, and Canning abuses them in Parliament for not having ravaged our Coast with fire and sword—They say in answer to the first that they gave orders to their Admirals on the American Station to burn, sink and destroy all American vessels, before the War began, and that they have constantly had on those American Stations, a force equal to seven times the whole American Navy—In answer to Canning, they had the grace to say, not in Parliament, but in the Courier their Newspaper, that to ravage our Sea–Coast with fire and sword, would be trespassing a little upon the laws of War, and that it would be spiteful.—But notwithstanding this we may be assured they will follow Mr Canning’s prescription, if they can.
The War against American Independence was for five years of its continuance, in t one of the most popular Wars that the Nation ever waged; and it was seven before they could be convinced that they could not obtain by War, the object of the War—Their real object in the present War is the dismemberment of the American Union—Their professed object is the Press-gang.—The War for the Press-gang will be as popular, as the War against American Independence was, untill we can convince them, that they cannot obtain by War, the object of the War—Were it possible to conceive that the success of the War, upon the Ocean, would for seven years correspond to that of the first six Months, my hopes would be sanguine, that they would eventually be completely defeated in both their objects, and that we should finally succeed in ours—But this cannot be expected—If our Country could expend in three years as many dollars, upon naval force, as they expend Pounds Sterling in one, I should hold our success for infallible—but as it is, the chances are too unequal—Providence may interpose, in ways of its own to vindicate the righteous Cause, and I have had under my eyes the last half year a signal instance of such interposition—The Cause against the Press-gang is righteous if there ever was one sense the hand of man was armed against oppression—The Cause of the Press-gang is doubly atrocious as a British Cause—Impressment, as a practice upon their own subjects and within their own Territory; not only brands the Nation with the mark of the most odious despotism, but gives the lie to every pretence of Freedom in their Constitution—And as if it were to shew how far the absurdity of human iniquity could go, the Helots of Britain are their Sailors—The only Class of People, subjected to the most unqualified servitude, robb’d of every right of personal liberty, kidnapp’d like African Negroes, without resource or relief in the tribunals of their Country, the out-laws of the Land, who have no Rights in the eyes of the Kings Judges, because they are stolen from their families, and employments, to serve the King, are precisely the Class of People who maintain with their blood the power, and dignity and glory, may, as their oppressors say, the existence of their Nation—They talk of our practising seduction upon their Sailors—The charge is false and ridiculous—But in this War, it would be strange indeed, if there were not seduction to their Sailors, in the very nature of our Cause—Our War, is the Sailor’s War; it is surely enough, if they force their Seamen to die in battle for the Press-gang—If their men are human beings, their hearts must be on our side.
The War, as far as the British professions can be trusted is now reduced to this single point—What its issue will be must be left in the hands of him who scourges the vices and crimes of Nations by War, and who has sent this for our Chastisement, as well as for that of our Enemies—At the thought of what my Country must suffer and go through, before a rational prospect can open of her success in this Contest, my heart would sink within me, but for the reliance which I place in the divine goodness—There are great and glorious qualities in the human character, which as they can unfold themselves only in times of difficulty and danger, seem to make War from time to time a necessary evil among men—A Nation long at Peace seldom fails to become degraded—Symptoms of this species of Corruption were very visible in our Country—God grant, that in suffering the unavoidable calamities, we may recover in all their vigour the energies of War—
I am ever faithfully your’s
A.
P.S—William S. Smith and Catherine Johnson were married last Evening. I shall write or speak to you of this hereafter—I suppose he will inform his father and mother himself.

